Citation Nr: 1447068	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for hallux valgus, left foot, rated at 10 percent disabling prior to October 17, 2011, and at 20 percent disabling afterwards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1980 to December 1987; April 1989 to August 1989; and December 1990 to May 1991.  

This matter comes before the Board of Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the February 2009 rating decision, the RO granted service connection for left hallux valgus and assigned a noncompensable disability evaluation.  The Veteran filed a notice of disagreement with the assigned disability evaluation.  In an October 2009 rating decision, the RO increased the disability evaluation from noncompensable to 10 percent disabling and assigned as an effective date the date of the original grant of service connection.  In June 2012, the RO increased the disability evaluation to 20 percent disabling, effective October 17, 2011.  Notwithstanding these increases, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2011, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran claims that a higher disability rating is warranted for her service-connected hallux valgus of the left foot.  She has complained of constant pain, and has stated that this condition leads to painful motion of the joint as well as restricted motion.  See, e.g., February 2011 hearing transcript; November 2010 VA Form 9; August 2010 VA examination; July 2010 notice of disagreement.  For example, she testified that she had painful motion with every movement and that she lost individual motion of all toes.  See February 2011 hearing transcript.  In a July 2012 statement, the Veteran indicated, in relevant part, that her foot pain wakes her up at night.

In its August 2011 remand, the Board instructed that a contemporaneous examination be afforded to the Veteran, given her complaints of increased symptomatology and pain.  Specifically, the Board instructed that an examination be conducted to assess the Veteran's orthopedic and neurological manifestations of her left foot hallux valgus, including, among others: (1) reporting the ranges of motion for her left foot; (2) determining whether the left hallux valgus disability is manifested by weakened movement, excess fatigability, or incoordination, not be limited to muscles or nerves, and expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups; and (3) noting any nerve involvement or lack thereof. 

An October 2011 VA examination was afforded, but it did not perform the aforementioned instructions; and, the examiner did not address the Veteran's reports of pain and its effect on functional impairment or restricted motion, which formed part of the basis of the Board's August 2011 remand.  When rating a disability of the musculoskeletal system, the Board is required to consider the effect of pain and weakness.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consequently, another VA examination is required to comply with the Board's instructions and provide the Board with sufficient information on the Veteran's disability for rating purposes, including addressing the Veteran's reports of pain and restricted motion, opining on whether the Veteran's pain causes functional impairment, and providing ranges of motion for the left foot.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to August 2013.  Consequently, the Veteran's treatment records since August 2013 should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records from August 2013 forward.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to assess the current orthopedic and neurological manifestations of her left foot hallux valgus.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner is requested to specifically address:

(a) The Veteran's ranges of motion for the left foot;

(b) Determine whether the left hallux valgus disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  In doing so, the examiner should address the Veteran's reports of pain and restricted motion, and opine on whether pain causes functional impairment;

(c)  Note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete-if there is no nerve involvement, the examiner should so state;

(d)  Indicate whether the Veteran's left hallux valgus results in moderate, moderately severe, or severe impairment;

(e) Comment on the impact of the Veteran's left hallux valgus on her employability.

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



